Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
The Information Disclosure Statements (IDS) filed 09/17/2021, 12/17/2021, 01/13/2022, 02/10/2022, 04/05/2022, 04/19/2022, 04/19/2022, and 06/24/2022 have been entered. Applicant’s amendment of the claims filed 12/17/2021 has been entered. Applicant’s remarks filed 12/17/2021 are acknowledged.
Claims 4-8, 20-21 and 25-26 are cancelled. Claims 1-3, 9-19 and 22-24 are pending and under examination to the extent they read on the elected species: A) wherein the skin infection is caused by Staphylococcus aureus; B-b) wherein each secondary dose is administered two weeks after the immediately preceding dose; C-a) wherein the IL-4R antagonist is contained in a syringe; and D-f) wherein the second therapeutic agent is a corticosteroid. Claims 1-3, 9, 11-14, 18-19 and 22-24 read on the elected species.

Claim Rejections Withdrawn
The rejections (or provisional rejections) of claims 1-3, 9, 11-14, 18-19 and 22-26 on the ground of nonstatutory double patenting as being unpatentable over the claims of the following U.S. Patents or co-pending U.S. Patent Applications, in view of Pluenneke (US 2002/0002132 A1, Pub. Date: Jan. 3, 2002), as set forth in the previous Office Action (dated 09/20/2021) at p. 6-17, are withdrawn in response to Applicants’ amendment of the instant claims:
2)	claims 1-57 of U.S. Patent No. 10,485,844;
3)	claims 1-21 and 23-32 of co-pending Application No. 15/610,267;
4)	claims 1-20 of U.S. Patent No. 11,167,004 (previously over claims 48-67 of co-pending Application No. 16/513,285); and
5)	claims 1-41 of co-pending Application No. 16/985,708.

Claim Rejections Maintained
Double Patenting
1)	Amended claims 1-3, 9, 11-14, 18-19 and 22-24 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,370,449, in view of Pluenneke (US 2002/0002132 A1, Pub. Date: Jan. 3, 2002).
The essential features of the presently claimed method are present in the claims of the ‘449 patent. For example, the claims of the ‘449 patent recite a method of reducing microbial colonization of skin, the method comprising: a) selecting a patient with moderate-to-severe atopic dermatitis and having microbial colonization in the skin; and b) sequentially administering a pharmaceutical composition comprising a therapeutically effective amount of an IL-4R antagonist at an initial dose followed by one or more secondary doses to the patient in need thereof, wherein the IL-4R antagonist is an antibody or antigen-binding fragment thereof as recited in the instant claims, wherein the IL-4R antagonist is administered at an initial dose of 600 mg followed by one or more secondary doses, and each secondary dose comprises 300 mg and is administered weekly or biweekly, and wherein the colonization is of a microbe selected from the group consisting of Staphylococcus aureus, etc.
The claims of the ‘449 patent differ from the instant claims in that the instant claims require administering the pharmaceutical composition comprising the IL-4R antagonist for a period of at least 12 weeks. Although the claims at issue are not identical, they are not patentably distinct from each other. Pluenneke teaches that anti-IL-4R antibodies may be employed in treating any IL-4-induced condition, including atopic dermatitis [0160]. Pluenneke teaches that an antagonist (e.g., an anti-IL-4R antibody) may be administered repeatedly, over a period of, e.g., one, two, or three months or even indefinitely; for treating chronic conditions, long-term treatment is generally most effective, and for treating acute conditions, administration for shorter periods, e.g. from one to six weeks, may be sufficient; in general, the antagonist is administered until the patient manifests a medically relevant degree of improvement over baseline for the chosen indicator or indicators [0185]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the ‘449 patent to treat the patient for a period of at least 12 weeks. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success because Pluenneke teaches that long-term treatment is most effective for chronic conditions (such as AD). Thus, the claims of the ‘449 patent in view of the teachings of Pluenneke render the instant claims obvious. 
In the response received on 12/17/2021, Applicants request the instant double patenting rejection be held in abeyance because the allowable subject matter in the instant case is unknown yet and it would be premature for Applicants to respond to this rejection. Applicants also request the Examiner to contact Applicants’ representative should the instant rejection be the only rejection remaining.
In a telephonic interview conducted on 07/27/2022 with attorney Marina I. Heusch, the Examiner indicated that the instant rejection is the only rejection remaining, and the claims would be allowable upon filing of a Terminal Disclaimer. In a follow-up telephonic response on 07/29/2022, the attorney indicated that Applicants do not attempt to file a Terminal Disclaimer yet.   

Conclusion
NO CLAIM IS ALLOWED.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 29, 2022